Case 20-13054-JDW       Doc 11    Filed 11/05/20 Entered 11/05/20 13:07:08         Desc Main
                                 Document      Page 1 of 3



               IN THE UNITED STATES BANKRUPTCY COURT FOR
                   THE NORTHERN DISTRICT OF MISSISSIPPI

IN THE MATTER OF:                                               CHAPTER 13 CASE NO.:

ADA BOYCE                                                       20-13054-JDW

             RESPONSE TO MOTION TO EXTEND AUTOMATIC STAY

       COMES NOW Locke D. Barkley, Chapter 13 Trustee, by and through counsel,

and files this response to the Debtors’ Motion to Extend Automatic Stay (Dkt. #8) (the

“Motion”) and in support states as follows:

       1.     The Motion fails to include any showing of a substantial financial change

in the Debtor’s affairs. Nonetheless, in the Declaration in Support of Motion to Extend

the Automatic Stay Pursuant to 11 U.S.C. §362(c)(3), the Debtor states that she has “had

a substantial change in my financial or personal affairs since the dismissal of the last

case ….”

       2.     According to Schedule I (Dkt. #1), the Debtor’s total income is $1,470.00

which is comprised of Social Security benefits in the amount of $970.00 and a

contribution of $500.00 from family members.

       3.     In the recently dismissed case no. 16-12501-JDW, the Debtor’s Schedule I

revealed total income of $1,549.00 which was comprised of Social Security benefits in

the amount of $949.00 and a contribution of $600 from family members.

       4.     The Trustee alleges that the Debtor has not had a substantial change in her

financial affairs. Therefore, pursuant to §362(c)(3)(C)(i)(III), this case is presumed to

have been filed not in good faith.



                                              1
Case 20-13054-JDW      Doc 11    Filed 11/05/20 Entered 11/05/20 13:07:08       Desc Main
                                Document      Page 2 of 3



       5.     The Trustee requests that the Motion be denied.

       6.     In the alternative, should the Motion be granted, the Trustee requests that

any extension of the automatic stay be conditioned upon the following strict compliance

provisions: (a) the Debtors must be current in all plan payments due at the time the

plan is ready for confirmation; (b) the Debtors must continue to remit payments and not

become delinquent for a period of 60 days or more; and (c) failure to comply with either

of the provisions shall result in the dismissal of this bankruptcy case without the

necessity of further notice or hearing.

       WHEREFORE, PREMISES CONSIDERED, Locke D. Barkley, Chapter 13 Trustee,

prays that upon notice and hearing that this Court enter its order denying the Debtors’

Motion and for such other relief to which the Trustee and this bankruptcy estate may be

entitled.

       Dated: November 5, 2020

                                          Respectfully submitted,
                                          LOCKE D. BARKLEY, TRUSTEE

                                          BY: /s/ W. Jeffrey Collier
                                          W. JEFFREY COLLIER, ESQ.
                                          Attorney for Trustee
                                          6360 I-55 North, Suite 140
                                          Jackson, Mississippi 39211
                                          (601) 355-6661
                                          ssmith@barkley13.com




                                             2
Case 20-13054-JDW      Doc 11     Filed 11/05/20 Entered 11/05/20 13:07:08        Desc Main
                                 Document      Page 3 of 3



                              CERTIFICATE OF SERVICE

        I, the undersigned attorney for the Trustee, do hereby certify that I electronically
filed the foregoing with the Clerk of Court using the CM/ECF system, and I hereby
certify that I either mailed by United States Postal Service, first class, postage prepaid,
or electronically notified through the CM/ECF system, a copy of the above and
foregoing to the Debtor, attorney for the Debtor, the United States Trustee, and other
parties in interest, if any, as identified below.

       Dated: November 5, 2020

                                          /s/ W. Jeffrey Collier
                                          W. JEFFREY COLLIER




                                              3
